


Exhibit 10.2

PROMOTIONS AGREEMENT

        This Promotions Agreement (this "Agreement") is entered into as of
April 10, 2002 (the "Effective Date") by and between eBay Inc., a Delaware
corporation ("eBay"), with its principal place of business located at 2145
Hamilton Avenue, San Jose, CA 95125, and FairMarket, Inc., a Delaware
corporation ("FairMarket"), with its principal place of business located at 500
Unicorn Park Drive, Woburn, MA 01801 (the "parties").

RECITALS

        WHEREAS, FairMarket develops, hosts and maintains private label commerce
web sites for third parties that enable such third parties to allow their
consumers/franchisees based in the United States to participate in customized
loyalty programs featuring auctions or other purchase methods utilizing
non-monetary reward units (e.g., points) as the currency rather than dollars as
further described in the FairMarket Points Promotion Site Product Features
document, a copy of the current version of which has been delivered to and
acknowledged by eBay in writing (the "Features Document") and is hereby
incorporated by reference (the "FairMarket Service").

        WHEREAS, eBay maintains [*] for the purpose of promoting Loyalty
Programs (defined below) and engages in Advertising activities (the "eBay
Services").

--------------------------------------------------------------------------------

[*]indicates material for which confidential treatment has been requested under
Rule 24b-2 under the Securities Exchange Act of 1934.

        WHEREAS, eBay and FairMarket desire to enter into this Agreement to
provide for the marketing by eBay to Customers (defined below) of Loyalty
Programs involving the FairMarket Service and are simultaneously entering into a
Master Promotion Site Agreement (the "Master Promotion Site Agreement") to set
forth certain of the terms on which FairMarket would, on a Customer-by-Customer
basis, develop, host and maintain customized promotion site(s) on behalf of eBay
for Customers, pursuant to separate written addenda to the Master Promotion Site
Agreement between eBay and FairMarket which will define the services and specify
the details for each such promotion spite (each, a "Promotion Site Addendum"),
which Promotion Sites will be promoted by eBay.

        NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

1.    DEFINITIONS

        Advertising:    the advertising and sponsorship activities, including
but not limited to online advertising (banners/widgets) or off-line advertising
(TV or print), undertaken by eBay or a Customer pursuant to a written agreement
between eBay and such Customer, excluding promotional activities of the nature
of the features described in the Features Document.

        Promotion Site(s):    the websites developed, hosted and maintained by
FairMarket at the request of eBay for a Customer pursuant to the Master
Promotion Site Agreement; each such site will be composed of the FairMarket
Service features and any additional specifications set forth in the applicable
Promotion Site Addendum.

        FairMarket Network:    the network of private label Internet sites
developed, hosted and maintained by FairMarket on FairMarket's operating
platform in the United States and directed primarily at residents of the United
States.

1

--------------------------------------------------------------------------------


        Customers:    third parties who contract with eBay or may contract with
eBay for the creation or provision of a Loyalty Program, excluding any third
party that is or was a party to any written contract with FairMarket or any of
its subsidiaries on or at any time prior to the date hereof ("Excluded
FairMarket Customers").

        eBay Proprietary Promotional Program(s):    promotional programs
(including but not limited to sweepstakes, contests, gifts with monetary
purchase, free offers, rebates, coupons and/or (following the end of the period
specified in Section 2.1(c)) eBay points/buck/bank) that (i) are primarily
designed to encourage user acquisition, trial, retention or loyalty of the eBay
website located at the URL www.ebay.com and active participation on such eBay
website by registered eBay users of such eBay website and (ii) are conducted
primarily on such eBay website.

        Loyalty Program:    a reward-based promotional program that: (i) is
offered (in whole or in part) through a web site; (ii) is not solely
Advertising-based; (iii) is designed to encourage consumers to sign up for,
maintain use of, or reuse a Customer's product or service, via a reward of real
or perceived value that may be offered on a consistent or random basis; and
(iv) is directed primarily at residents of the United States.

2.    COLLABORATION TO OFFER LOYALTY PROGRAMS

        2.1    Promotion; Exclusivity.    

(a)For the period beginning on the Effective Date and ending on October 1, 2003:

(i)eBay will not, directly or through any of its subsidiaries or affiliates or
any third party, utilize the services of any party other than FairMarket to
develop, host or maintain all or any portion of a web site that provides a
Loyalty Program or enter into any agreement to do so.

(ii)FairMarket will not (except pursuant to this Agreement or any other written
agreement between FairMarket and eBay), directly or through any of its
subsidiaries or affiliates or any third party, develop, host or maintain all or
any portion of a web site that provides a Loyalty Program or enter into any
agreement to do so.

        The aforementioned exclusivity does not apply to: (A) Loyalty Programs
offered or provided by either party pursuant to any written contracts in effect
on the date hereof; (B) Loyalty Programs offered or provided by FairMarket or
any of its subsidiaries to any Excluded FairMarket Customer; (C) promotional
programs offered or provided by either party that solely feature one or more of
the following: sweepstakes, contests, rebates, coupons, gift certificates, or
gifts with monetary purchase; or (D) eBay Proprietary Promotional Programs.

(b)During the term of this Agreement, eBay will not contact or solicit, directly
or indirectly, any Excluded FairMarket Customer with respect to services
involving a Loyalty Program unless otherwise mutually agreed upon by the parties
in writing.

(c)In addition, eBay will not commence internal development of or license or
otherwise acquire (other than as a result of an equity investment made by eBay
in a third party after the Effective Date) any technology offering similar to
the FairMarket Service or relating directly or indirectly to Loyalty Programs
for the period beginning on the Effective Date and ending on the first
anniversary of the Effective Date; provided however, in the event eBay acquires
an equity interest in any company that has a technology offering similar to the
FairMarket Service nothing herein shall prohibit eBay from holding and
maintaining such interest or any assets of such entity, so long as during the
period of exclusivity, eBay does not (i) actively market such technology to
Customers or potential Customers or (ii) in the case of an equity investment
that constitutes a majority voting interest in such company, does not enter
into,

2

--------------------------------------------------------------------------------

and does not permit such company or any of its subsidiaries to enter into, after
the acquisition of such interest, any agreement to provide such technology
offering to Customers or potential Customers.

(d)If a Customer with respect to which there is a Promotion Site Addendum in
effect desires to extend such Customer's Loyalty Program to residents of a
country outside the United States, then eBay and FairMarket will negotiate in
good faith with one another and with such Customer regarding an extension of
such Promotion Site Addendum to provide for the extension of such Loyalty
Program to such additional country utilizing the FairMarket Service. If a
potential Customer desires to implement a loyalty program of the nature of the
Loyalty Programs but directed at residents of another country in addition to
residents of the United States, then eBay and FairMarket will negotiate in good
faith with one another and with such potential Customer to utilize the
FairMarket Service in connection with such loyalty program. Without limiting the
generality of the foregoing, in each such case eBay and FairMarket agree to
negotiate with one another in good faith to determine the fees (of the nature
covered by Sections 2.5(b), 3.1(a) and 3.2) that would apply to the provision of
the FairMarket Service in each such country.

        2.2    Promotional Activities.    The parties agree as follows:

(a)eBay agrees to market and promote Loyalty Programs based on the FairMarket
Service to Customers during the term of this Agreement in accordance with the
terms of this Agreement.

(b)eBay will lead all sales and marketing efforts involving Loyalty Programs and
will directly contract with Customers to provide the Loyalty Program(s).
FairMarket will act as the third-party service provider charged with
(i) developing, hosting and maintaining each Promotion Site and implementing
certain aspects of the Loyalty Program(s) as more particularly described in the
Master Promotion Site Agreement and the applicable Promotion Site Addendum, and
(ii) providing certain additional implementation, customization, creative and
other services as are mutually agreed upon by the parties (the services
described in this clause (ii) being referred to as "Professional Services").
FairMarket agrees to cooperate with eBay in scheduling and presenting to
potential Customers presentations regarding the portion of Loyalty Programs
involving the FairMarket Service. eBay will use commercially reasonable efforts
to include FairMarket in any such presentation to a potential Customer which
significantly relates to the FairMarket Service (insofar as the same relates to
the FairMarket Service). The parties agree that FairMarket may attend the actual
meetings; provided however, FairMarket shall be responsible for its own travel
expenses related to such meetings.

(c)The parties agree to work together in good faith to create and implement
mutually agreeable marketing and sales strategies, including budget estimates,
as promptly as practicable following the execution of this Agreement to leverage
the relationship created by this Agreement. The parties will develop mutually
acceptable marketing and sales presentations to Customers and other sales and
marketing collateral regarding the Loyalty Programs with respect to the
FairMarket Service.

(c)eBay will use commercially reasonable efforts to keep FairMarket informed of
eBay's planned Customer acquisition efforts, any projected revenue targets and
the status of discussions and negotiations with potential Customers.

(d)Each party will designate an individual manager within their organization who
will be responsible for the coordination of sales activities such as meetings,
lead generation, target account planning and sales training as well as the
resolution of operational issues. Initially, FairMarket shall designate two
(2) sales employees to assist eBay in marketing Loyalty Programs involving the
FairMarket Service and eBay shall designate four (4) sales employees

3

--------------------------------------------------------------------------------

to marketing Loyalty Programs involving the FairMarket Service. For the
avoidance of doubt, each party's designated employees will not be dedicated
solely to the sale and marketing of the Loyalty Program or the FairMarket
Service.

(f)On a quarterly basis, the parties will meet to discuss the progress of the
relationship, to consider suggestions to maximize its revenue potential, to
review the matters specified in Section 3.4, to identify and discuss new
features and functions that could enhance the Loyalty Programs or the promotion
thereof, and to review the staffing levels specified in Section 2.2(d).

(g)Upon eBay's prior written approval (which may be by email), which may be
withheld in eBay's sole discretion, FairMarket may at its sole discretion
promote eBay on its main web site in a form and manner mutually agreed to by the
parties.

        2.3    Customer Acquisition; Management of Customer Relationship.    The
parties agree that all communication with potential Customers regarding Loyalty
Programs will occur via or in conjunction with eBay, it being understood that
during the negotiation process and the course of any implementation activities
that occur prior to the signing of a contract, Customers may independently
contact FairMarket and/or that Customers and FairMarket may need to interact
directly in connection with implementation and similar matters and that such
communications will not be deemed to be a violation of this Section 2.3.
FairMarket shall not independently contact or solicit potential Customers for
Loyalty Programs without eBay's prior consent. Once a Customer executes a
contract for a Loyalty Program, as between the parties, eBay will serve as the
Customer's primary contact with respect to the Loyalty Program; provided,
however, FairMarket will have the ability to directly interact with the Customer
in the course of providing the FairMarket Service. Each of eBay and FairMarket
will keep the other reasonably informed of any significant issues raised during
their interactions with Customers.

        2.4    No Obligation to Contract.    eBay shall have no obligation to
enter into a contractual relationship with any potential Customer, and neither
eBay nor FairMarket shall have any obligation to enter into a contractual
relationship with each other with respect to any given potential Customer;
provided however, that:

(a)(i) if eBay determines in its sole discretion not to enter into a contract
with a potential Customer, eBay will, with reasonable promptness, notify
FairMarket of such determination in writing, and FairMarket may thereafter
contact and contract with such potential Customer without restriction under this
Agreement; provided however, any revenue related to such agreement shall count
towards the revenue targets set forth in Section 3.4; and

(ii)    if a potential Customer desires to enter into a contract with FairMarket
for the provision of the FairMarket Service but does not desire to enter into a
contract with eBay and so notifies eBay directly (either verbally or in
writing), then, subject to the prior written consent of eBay (which shall not be
unreasonably withheld), FairMarket may thereafter contact and contract with such
potential Customer without restriction under this Agreement; provided however,
any revenue related to such agreement shall count towards the revenue targets
set forth in Section 3.4; and provided further that the following conditions
shall have been satisfied: (A) eBay shall have had a reasonable opportunity to
hold direct discussions with such Customer in conjunction with FairMarket
concerning the Loyalty Program; (B) the fees charged by FairMarket to such
Customer with respect to the provision of the FairMarket Service to such
Customer are within the parameters of the FairMarket fees contemplated by this
Agreement; (C) the provision of the FairMarket Service to such Customer would
not constitute a violation of the terms of any preexisting written agreement
between eBay and an unaffiliated third party if FairMarket were a party to such
agreement, (D) such agreement between FairMarket and Customer will not contain
any restrictions such as exclusivity which would prevent FairMarket from
licensing the FairMarket Services or FairMarket Technology to

4

--------------------------------------------------------------------------------

Customers eBay may contract with in the future; (E) such Customers will not be
considered Excluded FairMarket Customers; and (F) FairMarket will disclose the
terms of the such agreements to eBay to ensure compliance with the above
restrictions.

(b)Subject to the terms of the Letter Agreement (as defined in Section 11.9),
FairMarket agrees to enter into an agreement with eBay for the provision of the
FairMarket Service to a Customer pursuant to a Promotion Site Addendum if all of
the following conditions are satisfied: (i) FairMarket and eBay mutually agree
on the matters described in Section 2.5(b); (ii) the Hosting/Maintenance Fee for
such Customer is within the ranges set forth in Exhibit A (based on the range
factors applicable to such Customer); (iii) the terms and conditions proposed by
eBay for the provision of the FairMarket Service are otherwise in accordance
with Section 2.5(b) and Section 3 of this Agreement and with the Master
Promotion Site Agreement (including the form of Promotion Site Addendum attached
thereto); (iv) such Customer is not a competitor of FairMarket; (v) the
creditworthiness of such Customer is reasonably satisfactory; (vi) entering into
an agreement with such Customer would not violate a contractual restriction to
which FairMarket or any of its subsidiaries is a party; (vii) such Customer is
not engaged, directly or indirectly, in any business involving, and does not
sponsor, pornography, weapons, drugs or racially or politically offensive
products or services; and (viii) the provision of the FairMarket Service to such
Customer would not require FairMarket to comply with, and would not subject
FairMarket to, any area of law or regulation to which FairMarket is not then
subject.

provided further, in any event under (b) above, the parties agree to use good
faith and commercially reasonable efforts to agree upon the terms under which a
Promotion Site would be provided to a potential Customer. Further, the parties
are not authorized to sign any contracts for the other or to enter into any
agreement that obligates the other to perform any act.

        2.5    Technical Responsibilities.    (a) FairMarket shall be
responsible for providing the FairMarket Service (including but not limited to
any software, hardware or middleware utilized by FairMarket in providing the
FairMarket Service). FairMarket shall provide the FairMarket Service in
accordance with the service level agreement set forth in Section 4.2 ("Certain
Operational Provisions"). The parties agree to work in good faith with one
another regarding the provision of the FairMarket Service pursuant to the Master
Promotion Site Agreement, including without limitation in negotiating the terms
of each Promotion Site Addendum. FairMarket shall be responsible for the initial
implementation of a Promotion Site as provided in Section 2.2(b).

(b)The features to be included in the initial implementation of a Promotion Site
will be as mutually agreed by the parties and set forth in the applicable
Promotion Site Addendum. For the initial implementation of a Promotion Site that
only involves the implementation of standard features included in the FairMarket
Service, FairMarket will provide up to the applicable number of hours of such
implementation services determined in accordance with Exhibit A (the "Standard
Implementation Hours") without charge. For any implementation services over and
above Standard Implementation Hours, FairMarket and eBay will mutually agree
upon an implementation fee for the Promotion Site in question based on (i) the
implementation services requested by the Customer and mutually agreed to by the
parties, (ii) FairMarket's good faith estimate of the number of hours reasonably
necessary to perform such services and (iii) FairMarket's professional services
fee rate of $[*]/hour, with the exact amount of such implementation fee to be
set forth in the applicable Promotion Site Addendum. It is agreed that
FairMarket shall not be required to perform any implementation services beyond
the Standard Implementation Hours until FairMarket has received payment of the
applicable implementation fee.

5

--------------------------------------------------------------------------------

(c)In the event (a) eBay or a Customer pay Professional Services Fees for the
addition of any feature or function to the FairMarket Technology or FairMarket
Service and (b) the FairMarket Technology or the FairMarket Service is modified
to incorporate such modification as either a standard feature or a standard
optional feature of the FairMarket Service (as determined by FairMarket) without
extra implementation hours required, then such feature or function will be
deemed incorporated into the Features Document and become part of the services
offered therein at no additional cost (beyond the guidelines in Exhibit A) to
eBay or Customers. For avoidance of doubt, FairMarket will notify eBay in
writing as to those features that become a standard (or standard optional)
feature of the FairMarket Service.

3.    FINANCIAL RELATIONSHIP

        3.1    Revenue Share.    

(a)Unless otherwise stated in a particular Promotion Site Addendum, in
consideration of FairMarket's provision of the FairMarket Service, FairMarket's
Standard Implementation Hours and FairMarket's hosting and maintenance of each
Promotion Site in accordance with the applicable Promotion Site Addendum, eBay
will pay FairMarket [*]% of the total compensation received by eBay from the
applicable Customer that is related to the Promotion Site ("Hosting/Maintenance
Fee"); provided however, such amount shall not include any amounts paid or
payable by such Customer to eBay solely for Advertising or other services
provided by eBay to such Customer (e.g. end-user customer service) provided that
such other services (i) are not part of the FairMarket Service and (ii) are not
to be provided to such Customer by FairMarket pursuant to the applicable
Promotion Site Addendum.


Set forth in Exhibit A are the ranges of fees that would be reasonably
acceptable to FairMarket as payment by eBay (pursuant to a Promotion Site
Addendum) for FairMarket's hosting and maintenance services for a Promotion Site
based on variable factors such as anticipated number of registered users,
anticipated number of page views, anticipated number of promotion codes and
number of account management/client support services hours per month. Such
ranges are intended to serve as a guideline to enable eBay to negotiate fees for
its Loyalty Program services (including the fees relating to the FairMarket
Service) with potential Customers. The exact amounts to be paid to FairMarket
for the Hosting/Maintenance Fee for each Promotion Site will be set forth in the
applicable Promotion Site Addendum.

(b)FairMarket will invoice eBay monthly in advance for the Hosting/Maintenance
Fee for each Promotion Site, each of which invoices will be payable by eBay
within sixty (60) days of delivery of such invoice, provided that eBay has
received the payment from the applicable Customer, provided further that if eBay
has not made such payment within ninety (90) days following the delivery of such
invoice by FairMarket (regardless of whether eBay has received payment from the
respective Customer), then FairMarket will have the right to terminate the
applicable Promotion Site Addendum upon ten (10) days written notice to eBay
delivered at any time during the thirty (30) day period following the end of
such 90-day period and the terms of this Agreement (other than
Section 2.1(a)(i)) shall no longer apply to such Customer.

(c)eBay will provide FairMarket with a copy of the termination and payment
provisions and other provisions that may directly impact FairMarket as eBay may
determine in its reasonable discretion of each of its Customer Contracts,
redacted to exclude those portions that do not relate to the FairMarket Service,
promptly upon execution thereof.

(d)During the Term of this Agreement, no more frequently than once per year, a
mutually agreed upon independent auditing professional may, upon not less than
ten (10) days' written notice to eBay, inspect the Customer Contracts to verify
eBay's payments to FairMarket under Section 2.5(b) and Section 3. Any such
inspection shall be conducted during normal business

6

--------------------------------------------------------------------------------

hours and in a manner that does not unreasonably interfere with eBay's regular
business activities. The auditing professional shall enter into a
confidentiality agreement in the form reasonably specified by eBay, and shall
not disclose any of the records of eBay to FairMarket. eBay shall make any
overdue payments disclosed by the audit; in the event of any overpayment,
FairMarket shall refund all overpaid amounts to eBay. Such inspection shall be
at FairMarket's expense; provided, however, if the audit reveals overdue
payments in excess of ten percent (10%) of the payments owed to date, eBay shall
immediately pay the cost of such audit, plus any unpaid amounts due to
FairMarket.

        3.2    Professional Service Fees.    With respect to any Professional
Services (i.e., beyond the initial implementation services contemplated by
Section 2.5(b)) that the parties mutually agree will be provided by FairMarket
for a Promotion Site, FairMarket's fee for such Professional Services will be at
the rate of $[*]/hour. No Professional Services will be provided by FairMarket
without the prior written agreement of eBay as to the estimated expense, scope,
deliverables, timing and work effort of such services, and FairMarket shall be
entitled to recover reasonable pre-approved travel, lodging and other incidental
costs incurred in the provision of Professional Services in accordance with
eBay's standard travel policies. The fee for such Professional Services will be
payable upon execution of such written agreement. It is agreed that FairMarket
shall not be required to perform any such Professional Services until FairMarket
has received payment of the applicable Professional Services fee.

        3.3    Other Services.    If the parties agree that FairMarket will
perform other services in connection with a given Promotion Site (e.g., end-user
customer service), the fees for such services will be as mutually agreed by the
parties and set forth in the applicable Promotion Site Addendum.

        3.4    Revenue Targets.    As promptly as practicable following the
execution by the parties of this Agreement, eBay will develop in good faith and
deliver to FairMarket Loyalty Program estimated revenue targets that, if
achieved, would yield recognized revenue to FairMarket of at least $[*] during
the first twelve (12) months of this Agreement, giving effect to the revenue
generated by the commerce services agreement entered into between eBay and
FairMarket on February 18, 2002 (the "FairMarket Revenue Target"). As promptly
as practicable following the Effective Date, FairMarket will deliver to eBay a
draft sales pipeline and sales plan and the parties will work together to
develop a final initial sales pipeline and sales plan within thirty (30) days of
the Effective Date. The parties will meet quarterly to review eBay's revenue
targets and to monitor performance against the FairMarket Revenue Target. The
parties agree that the eBay and FairMarket revenue targets are in themselves
goals, and failure to reach the FairMarket Revenue Target is not in itself a
breach of this Agreement and does not give rise to any liability on the part of
either party. If the FairMarket Revenue Target is not achieved, then either
party will have the right to terminate Section 2.1(a) upon ten (10) days prior
written notice to the other party delivered within thirty (30) days of the
12-month anniversary of the Effective Date.

4.    CERTAIN OPERATIONAL PROVISIONS

        4.1  eBay acknowledges and agrees that FairMarket shall not be primarily
responsible for complying with applicable laws relating to the design, operation
and fulfillment of a Customer's Loyalty Program (including but not limited to
federal and state laws relating to sweepstakes and lotteries) and shall not be
liable for any failure to do so; provided, however, FairMarket shall assist eBay
(or the Customer), at its reasonable instruction, to comply with such laws,
including modifying the applicable Promotion Site and the FairMarket Service, in
each case as mutually and reasonably agreed by FairMarket and eBay in writing,
subject to any applicable mutually agreed upon Professional Services fees and
other related provisions of the applicable Promotion Site Addendum.

        4.2  FairMarket warrants that the FairMarket Service will be provided by
FairMarket on a 7 day per week, 24 hour per day basis and (excluding
(a) scheduled maintenance time as defined below, (b) the effect of any action
taken by eBay, any Customer or any of their respective customers, suppliers

7

--------------------------------------------------------------------------------


or agents and (c) the effect of any software, hardware or service provided by
eBay, any Customer or any of their respective customers, suppliers or agents)
each Promotion Site and the FairMarket Service will be available for a minimum
of [*]% of the total time available measured at the end of each full calendar
month during the Term of this Agreement. If either a Promotion Site or the
FairMarket Service is available (subject to the exclusions described above) less
than [*]% during each of three (3) consecutive calendar months during the Term
(a "Measurement Period"), eBay may at its option: (i) receive a credit against
future amounts payable equal to [*]; or (ii) terminate this Agreement at anytime
during the thirty (30) day period following end of such Measurement Period, upon
thirty (30) days written notice to FairMarket; provided however, termination of
this Agreement shall not affect any Promotion Site Addenda to the Master
Promotion Site Agreement then in effect. Notwithstanding any provision of this
Agreement to the contrary, the remedies expressly set forth in this paragraph
shall be the exclusive remedies available to eBay under this Agreement in
respect of any claims, damages, liabilities and costs arising out of or
resulting from any failure of any Promotion Site or the FairMarket Service to
meet the performance standards set forth in this paragraph; provided however,
nothing herein shall supercede any remedies available to eBay in respect of such
failure pursuant to the terms of the Master Promotion Site Agreement or any
applicable Promotion Site Addendum.

FairMarket shall be entitled to perform scheduled maintenance on the FairMarket
Service, provided (a) eBay will receive at least 72 hours prior written notice
of the date, time and expected duration thereof and (b) such maintenance will
(i) not be performed more than twice per calendar month, (ii) not exceed eight
(8) hours in total per calendar month and (iii) where possible, be conducted at
times likely to cause the least amount of disruption to the operation of the
FairMarket Network.

        4.3  (a) Except following a Triggering Event and subject to the
provisions of Section 10, eBay shall not access, copy, download, install, adapt,
reverse engineer, publicly display or perform or in any way alter or use the
programs or technology underlying any Promotion Site or the FairMarket Service
(including the FairMarket Technology) for any purpose, including without
limitation for purposes of interoperability. Neither party shall attempt to
access any restricted areas of the other's website or service or any site that
such party knows is hosted by the other or utilize any website or service of the
other except as permitted under, and in any manner other than that for which it
was intended under, this Agreement or any other written agreement between the
parties. (b) Neither FairMarket nor eBay shall, and shall not authorize or
encourage any third party to, employ any robot, spider, data miner, wanderer,
crawler or other automatic device or manual process to copy or monitor any eBay
website, any Promotion Site or any other site such party knows is hosted by the
other.

        4.4  With respect to each Promotion Site, the parties agree to negotiate
in good faith regarding the Promotion Site Addendum that will set forth the
specifics of the implementation of, and the monthly services to be provided by
FairMarket with respect to, such Promotion Site. eBay agrees that it will not,
without the prior agreement of FairMarket, offer any Customer or agree with any
Customer to any terms in relation to the FairMarket Service that differ in any
significant way from the terms set forth in Section 2.5(b) or Section 3 hereof
or in the Master Promotion Site Agreement; provided however, the parties agree
to use commercially reasonable efforts to agree with one another with respect to
any reasonable request of a Customer regarding the implementation and operation
of a Promotion Site, subject to the payment and other applicable provisions of
the Master Promotion Site Agreement and the applicable Promotion Site Addendum.

        4.5  FairMarket shall employ commercially reasonable procedures and
safeguards as standard in the industry to maintain the security of data residing
in all Promotion Site databases on FairMarket servers, provided that FairMarket
shall not be required to employ anything other than commercial, off-the-shelf
software (COTS).

8

--------------------------------------------------------------------------------


5.    TERM AND TERMINATION

        5.1  The term of this Agreement (the "Term") shall commence on the
Effective Date and end on October 1, 2003.

        5.2  Either party may terminate this Agreement upon thirty (30) days
prior written notice to the other party if the other party breaches any of its
obligations under Sections 2.1(a), (b) or (c) and such breach remains uncured
for thirty (30) days following the receipt by such party of such written notice,
which notice shall specify the nature of the breach. Either party may terminate
this Agreement upon sixty (60) days prior written notice to the other party if
the other party (a) breaches any other material obligation hereunder and such
breach remains uncured for sixty (60) days following the receipt by such party
of such written notice, which notice shall specify the nature of the breach,
(b) ceases doing business or experiences a Bankruptcy Event or Adverse Financial
Event (defined in Section 10 ("[*]")). Notwithstanding the foregoing: (i) the
parties may mutually agree to terminate this Agreement in writing; and (ii) eBay
shall additionally have the right to terminate this Agreement as set forth in
Section 4.2 ("Certain Operational Provisions") or Section 11.2 ("Assignment;
Change of Control").

        5.3  Upon the effective termination date of this Agreement, each party
will return to the other or, at the other's written request, destroy and certify
in writing to the destruction of, all intellectual property and confidential
information belonging to the other, subject to the terms of the Master Promotion
Site Agreement and any Promotion Site Addendum then in effect.

        5.4  The provisions of Section 4.3 ("Certain Operational Provisions"),
Section 5.3, Sections 6.5 and 6.7 ("Intellectual Property Ownership and
License"), Section 7 ("Confidentiality"), Section 8 ("Warranty and Indemnity"),
Section 9 ("Limitation of Liability"), Section 10 ("[*]") and Section 11
("General") shall survive the termination of this Agreement.

6.    INTELLECTUAL PROPERTY OWNERSHIP AND LICENSES

        6.1    Content Licenses.    During the term of this Agreement, subject
to the terms and conditions hereof, each party ("Licensing Party") hereby grants
to the other party a limited, non-exclusive, non-transferable right and license
(with no right to sublicense) to use, reproduce, distribute, modify (only as
necessary to promote the Licensing Party's Services), publicly perform and
publicly display (in digital or analog formats) the Licensing Party's Content
for the purposes of promoting the Licensing Party's Services. As used herein,
"Content" means any promotional content or information in any medium provided by
or on behalf of the Licensing Party to the other for the other's use in
promoting the Licensing Party's Services, provided that the term "Content" does
not include Marks, FairMarket Technology or eBay Technology.

FairMarket will not provide any FairMarket Content to eBay and eBay will not
provide any eBay Content to FairMarket pursuant to this Agreement that:
(i) infringes any third party's U.S. copyright, patent, trademark, trade secret
or other proprietary rights or rights of publicity or privacy; (ii) is
defamatory, trade libelous, unlawfully threatening or unlawfully harassing;
(iii) is obscene, harmful to minors or child pornographic; (iv) contains any
viruses, Trojan horses, worms, time bombs, cancelbots or other computer
programming routines that are intended to damage, detrimentally interfere with,
surreptitiously intercept or expropriate any system, data or personal
information; or (v) is misleading or inaccurate in any material respect.

        6.2    License to Marks.    During the term of this Agreement, subject
to the terms and conditions hereof, each party grants to the other party a
limited, non-exclusive, non-transferable right and license (with no right to
sublicense) to display such Licensing Party's Marks or other commercial or
product designations solely for the purposes expressly set forth in Section 2 of
this Agreement, which include, but are not limited to, the display and use of
the Marks in sales and marketing collateral and presentations and on the
parties' respective websites, provided, however, that the form and substance of

9

--------------------------------------------------------------------------------


the proposed use of the Licensing Party's Marks by the other party shall be
subject to the Licensing Party's prior review and written consent (including by
email). "Marks" means a Licensing Party's corporate or trade names, domain
names, trademarks, service marks, logos, trade dress and tag lines and the like
in the form provided by the Licensing Party to the other for use under this
Agreement; provided, however, that the Licensing Party, from time to time, may
change the appearance and/or style of its Marks.

        6.3    Use.    Each party agrees: (a) to comply with all quality control
standards and trademark usage guidelines for Marks and Content that the
Licensing Party may promulgate from time to time which are communicated to the
other party in writing; (b) that use of the Licensing Party's Marks and Content
shall be in accordance with Licensing Party's reasonable policies regarding
advertising and trademark usage, as shall be established or changed from time to
time, in the Licensing Party's sole discretion; (c) that all use of the
Licensing Party's Marks, and all goodwill associated therewith, shall inure to
the benefit of the Licensing Party; (d) not to register or attempt to register,
directly or indirectly, any of the Licensing Party's Marks or any confusingly
similar mark anywhere in the world or take any other action inconsistent with
the Licensing Party's ownership of the Marks; (e) not to use the Licensing
Party's Marks in any manner that tarnishes, blurs or dilutes the quality
associated with the Licensing Party's Marks or the associated goodwill or
otherwise unfavorably reflects upon the Licensing Party; and (f) not to contest
anywhere in the world the use or authorization by the Licensing Party of any the
Licensing Party's Marks or any application or registration therefor, whether
during or after the term of this Agreement. If either party modifies its Marks
and requests the other party to modify accordingly such Marks as in use by the
other party, the other party will modify such items as soon as commercially
practicable. The licensee will not form any combination marks with the Licensing
Party's Marks. The Licensing Party shall have a reasonable opportunity to review
and must approve in writing all of materials of the other incorporating the
Licensing Party's Marks and Content in advance of their use.

        6.4    Mark Ownership Identification.    All (a) FairMarket materials
bearing eBay Marks shall carry the following notice: "eBay and the eBay logo are
trademarks of eBay Inc." and (b) eBay materials bearing FairMarket Marks shall
carry the following notice: "FairMarket is a registered service mark, and the
FairMarket logo is a service mark, of FairMarket, Inc.", or such similar notice
as a party may designate from time to time in writing to the other party.

        6.5    Ownership of Intellectual Property.    FairMarket retains all
right, title and ownership in and to the FairMarket Marks, the FairMarket
Content, the FairMarket Service, the FairMarket Technology and any technology
developed by FairMarket pursuant to or in connection with this Agreement and the
transactions contemplated hereby, including without limitation any modifications
or improvements thereto. "FairMarket Technology" means all technology,
inventions, ideas, know-how, expertise, trade secrets, software, copyrights,
patents, trademarks and other intellectual property rights developed by or for
FairMarket or its suppliers and used in conjunction with the FairMarket Service
(but excluding eBay Technology). eBay shall not attempt to access, copy,
download, install, adapt, reverse engineer, or in any way alter or use the
programs or technology underlying the FairMarket Service for any purpose.

eBay retains all right, title and ownership in and to the eBay Marks, the eBay
Content, the eBay Services, the eBay website, the eBay Technology and any
technology developed by eBay, without participation by FairMarket and without
reference to or use of Confidential Information of FairMarket, pursuant to or in
connection with this Agreement and the transactions contemplated hereby,
including without limitation any modifications or improvements thereto. "eBay
Technology" means all technology, inventions, ideas, know-how, expertise, trade
secrets, software, copyrights, patents, trademarks and other intellectual
property rights developed by or for eBay or its suppliers (other than
FairMarket) and used in conjunction with the eBay Services (but excluding the
FairMarket Technology). FairMarket shall not attempt to access, copy, download,
install, adapt, reverse engineer, or in any way alter or use the

10

--------------------------------------------------------------------------------


programs or technology underlying the eBay Services for any purpose (except
pursuant to the Master Promotion Site Agreement or any other written agreement
between the parties).

        6.6    No Implied Licenses.    There are no implied licenses under this
Agreement, and any rights not expressly granted to a licensee hereunder are
reserved by the Licensing Party or its suppliers. Neither party will exceed the
scope of the licenses granted hereunder.

        6.7    Termination of Licenses.    Except to the extent otherwise
provided in Section 10.4, upon the termination of this Agreement the licenses
granted herein shall terminate and each party shall cease using the Marks and
Content of the other, except to the extent that a third party without a license
or other permission would be permitted to use the same under applicable law.

7.    CONFIDENTIALITY

        7.1  As used herein, "Confidential Information" means information about
the disclosing party's or its affiliates', customers' or suppliers' (including
Customers') business or activities that is proprietary and confidential, which
shall include all business, financial, technical and other information of a
party marked or designated by such party as "confidential" or "proprietary," and
information which, by the nature of the circumstances surrounding the
disclosure, ought in good faith to be treated as confidential. The terms of this
Agreement shall be deemed to be the Confidential Information of each party.
Confidential Information shall not include information that (a) is in or enters
the public domain without breach of this Agreement, (b) the receiving party
lawfully receives from a third party without restriction on disclosure and
without breach of a nondisclosure obligation or (c) the receiving party knew
prior to receiving such information from the disclosing party or develops
independently without use of or reference to Confidential Information of the
disclosing party. Nothing in this Agreement shall be construed to prohibit
FairMarket from disclosing information of a Customer to such Customer.

        7.2  Each party agrees that it shall (a) not disclose to any third party
or use any Confidential Information disclosed to it by the other or by any
Customer, and FairMarket agrees that it shall not disclose the terms of this
Agreement to any Customer, except as permitted in this Agreement, the Master
Promotion Site Agreement or the applicable Promotion Site Addendum and (b) take
all reasonable measures to maintain the confidentiality of all Confidential
Information of the other in its possession or control, but no less than the
measures it uses to maintain the confidentiality of its own information of
similar importance; provided, each party may disclose Confidential Information
(i) to the extent required by a court or other governmental authority or
applicable law or the rules and regulations of the Securities and Exchange
Commission (the "SEC") or the applicable rules of any stock exchange or the
Nasdaq Stock Market, provided the receiving party first gives the disclosing
party reasonable notice of such requirement, provides reasonable cooperation to
the disclosing party in its efforts to lawfully limit disclosure and gives the
disclosing party the opportunity to defend and/or attempt to limit such
disclosure, all at the sole cost and expense of the disclosing party, provided
that a party may, without the prior consent of the other party, issue a public
statement as may be required by law, the rules and regulations of the SEC or the
applicable rules of any stock exchange or the Nasdaq Stock Market if it has used
its reasonable best efforts to consult with the other party at least 48 hours
prior to issuing such public statement and to obtain such party's prior written
consent (which may be by email), but has been unable to do so in a timely
manner, and (ii) to its legal counsel and accountants and on a "need-to-know"
basis under an obligation of confidentiality to its banks and other financing
sources and their advisors. eBay acknowledges that FairMarket will be legally
required to publicly announce the existence and certain terms of this Agreement
in FairMarket's Form 10-K (and may be required to announce the same earlier
under the rules of the SEC or the Nasdaq National Market, including without
limitation in order to open or keep open its trading window) and that FairMarket
may be required to file this Agreement as an exhibit to, or otherwise describe
this Agreement in, a report filed by it under the Securities Exchange Act of
1934, as amended, in accordance with the rules and regulations under such Act
(or, if applicable, pursuant to the Securities Act of 1933, as amended,

11

--------------------------------------------------------------------------------


and the rules and regulations thereunder) or the rules of the Nasdaq National
Market. eBay hereby consents (i) to a public statement provided that FairMarket
notifies eBay's legal counsel at least 48 hours in advance of such statement,
limits the statement to those items required by law (except as otherwise
mutually and reasonably agreed to by the parties) and provides eBay with a
reasonable opportunity to review and reasonably modify the text of such
statement regarding the existence and terms of this Agreement and (ii) to any
such filing or description of this Agreement in any such report. FairMarket
hereby consents that, if it is required to file this Agreement with the SEC, it
will request confidential treatment for portions of the Agreement pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934.

8.    WARRANTY AND INDEMNITY

        8.1  Each party represents and warrants to the other that (a) it has
full power and authority to enter into this Agreement and to grant the licenses
provided herein and (b) this Agreement has been duly authorized, executed and
delivered by such party.

        8.2  Each party will indemnify the other against any and all claims,
losses, liabilities, costs and expenses, including reasonable attorneys' fees
(collectively, "Claims") which the other may incur as a result of any third
party actions arising from or relating to: (a) a breach of a party's
representations, warranties or covenants contained in this Agreement; or
(b) infringement by any of the indemnifying party's Marks or Content of a U.S.
patent, copyright, trademark or other intellectual property right of a third
party or misappropriation of any third party trade secret, except where such
Mark or Content has been modified without authorization, and such modification
is the basis of the Claim; such indemnification will be the indemnifying party's
sole and exclusive obligation and the indemnified party's sole and exclusive
remedy as a result of any third party actions arising from the matters described
herein. In addition, FairMarket agrees to indemnify, defend and hold eBay
harmless in the event of any third party Claim that the FairMarket Service or
the FairMarket Technology infringes the intellectual property rights of any
third party, including but not limited to patent, copyright, or trademark,
except for Claims under the Commerce Services Agreement dated as of February 28,
2002 between the parties with respect to the BKRewards site, which shall
continue to be governed by the terms of that agreement.

        8.3  A party seeking indemnification under Section 8.2 shall promptly
notify the other party in writing of any and all such claims and shall
reasonably cooperate with such other party in the defense and/or settlement
thereof; provided that, if any settlement requires an affirmative obligation of,
results in any ongoing liability to or prejudices or detrimentally impacts the
indemnified party in any way, then such settlement shall require the indemnified
party's prior written consent (not to be unreasonably withheld or delayed) and
the indemnified party may, at its sole cost and expense, have its own counsel in
attendance at all proceedings and substantive negotiations relating to such
claim.

        8.4  EXCEPT AS SPECIFIED IN THIS AGREEMENT, INCLUDING ALL EXHIBITS
HERETO, NEITHER PARTY MAKES ANY WARRANTY IN CONNECTION WITH THE SUBJECT MATTER
OF THIS AGREEMENT AND HEREBY SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES, INCLUDING ALL IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT,
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE REGARDING SUCH SUBJECT
MATTER.

9.    LIMITATION OF LIABILITY

        9.1  EXCEPT AS SET FORTH IN SECTIONS 9.3 AND 9.4, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, WHETHER BASED ON BREACH OF CONTRACT, TORT

12

--------------------------------------------------------------------------------

(INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGE.

        9.2  EXCEPT AS SET FORTH IN SECTIONS 9.3, 9.4 AND 9.5 AND EXCEPT IN THE
EVENT OF A CLAIM ARISING UNDER SECTION 8.2 ("WARRANTY AND INDEMNITY") WHICH
SHALL BE UNLIMITED, THE LIABILITY OF EACH PARTY FOR DAMAGES OR ALLEGED DAMAGES
HEREUNDER, WHETHER IN CONTRACT, TORT OR ANY OTHER LEGAL THEORY, IS LIMITED TO,
AND SHALL NOT EXCEED, IN THE AGGREGATE THE SUM OF [*].

        9.3  In the event of a breach by either party of Section 2.1(a) or
2.1(b) ("Promotion; Exclusivity"), the maximum liability of each party for
damages, however arising, whether based on breach of contract, tort (including
negligence) or otherwise, shall not exceed [*].

        9.4  In the event of a breach by either party of Sections 4.3(a), 6.5
and 7, the maximum liability of each party for damages whether based on breach
of contract, tort (including negligence) or otherwise, shall not exceed the
greater of [*] or actual direct damages. Notwithstanding the foregoing, in no
event shall either party be liable to the other for claims arising under
Sections 4.3(a), 6.5, or 7 of this Agreement and 7.4 of the Master Promotion
Site Agreement in excess of the limits set forth in this Section 9.4.

        9.5  In the event of a breach by eBay of Section 2.1(c), the liability
of eBay for damages or alleged damages, whether in contract, tort (including
negligence) or otherwise is limited to, and shall not exceed, in the aggregate
the sum of [*]in actual direct damages.

10.  [*]

11.  MISCELLANEOUS

        11.1    Equitable Relief; Dispute Resolution.    The parties agree that
any breach of either of the parties' obligations regarding Marks, Content,
intellectual property and/or confidentiality would result in irreparable injury
for which there is no adequate remedy at law. Therefore, in the event of any
breach or threatened breach of any such obligations, the aggrieved party shall
be entitled to seek injunctive and other equitable relief in addition to its
other available legal remedies in a court of competent jurisdiction. For such
purpose, the parties consent to venue in the federal and state courts of the
county of Santa Clara, California. In the event of disputes between the parties
arising from or relating to the subject matter of this Agreement other than
disputes relating to Marks, Content, intellectual property and/or
confidentiality, the parties shall first attempt to resolve the dispute through
good faith negotiation. If any such dispute cannot be so resolved, any cause of
action arising under this Agreement shall be brought exclusively in a court in
Santa Clara County, California.

        11.2    Assignment; Change of Control.    Neither party may assign this
Agreement, in whole or in part, without the other party's prior written consent.
Any attempt to assign this Agreement other than as permitted by the preceding
sentence shall be null and void. FairMarket shall provide eBay with sixty
(60) days written notice prior to any assignment or Change of Control (defined
below), provided, that if FairMarket becomes aware of a Change of Control less
than sixty (60) days prior to such Change of Control, FairMarket will notify
eBay of such Change of Control within three (3) days of becoming aware thereof.
By providing written notice, eBay may elect to terminate this Agreement during
the ninety (90) day period following a Change of Control of FairMarket, by
providing written notice to FairMarket during such window and which termination
shall be effective thirty (30) days following delivery of the notice. "Change of
Control" means any Ownership Change Event or a series of related Ownership
Change Events (collectively, the "Transaction") wherein FairMarket's
shareholders immediately preceding the Transaction do not retain immediately
after the Transaction, in substantially

13

--------------------------------------------------------------------------------


the same proportions as their ownership of shares of FairMarket's voting stock
or other voting interests immediately before the Transaction, direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the corporation or corporations to which substantially all of
FairMarket's assets or stock were transferred, as the case may be. An "Ownership
Change Event" occurs if any of the following occur: (a) the direct or indirect
sale or exchange in a single series of related transactions by FairMarket's
shareholders or other ownership interest holders of more than fifty percent
(50%) of its voting stock or other voting interests; (b) a merger or
consolidation in which FairMarket is a party; (c) the sale, exchange or transfer
of all or substantially all of FairMarket's assets; or (d) a liquidation or
dissolution of FairMarket. However, an Ownership Change Event does not occur as
a result of any transaction or series of transactions that are effected solely
in connection with a (i) re-incorporation, or (ii) a reorganization,
re-capitalization or similar financing not in connection with the sale of all or
substantially all of FairMarket's assets or stock or other ownership interests.

        11.3    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the state of California, without regard
to its conflicts of law rules.

        11.4    Notice.    Any notice under this Agreement shall be (a) in
writing, (b) delivered by personal delivery, overnight courier of national
reputation, confirmed facsimile or certified or registered mail, return receipt
requested, and (c) deemed given upon personal delivery, one (1) business day
after deposit with such courier, upon confirmation of receipt of facsimile or
five (5) business days after deposit in the U.S. mail. Notices shall be sent to
a party at its address set forth in the first paragraph of this Agreement or
facsimile number set forth below or otherwise as that party may specify in
writing pursuant to this Section, directed as follows.

In the case of eBay:
Fax No.: 408-376-7514
Attn: General Counsel
Copy to:   In the case of FairMarket:
Fax No.: 781-935-7617
Attn: Chief Financial Officer
General Counsel

        11.5    Publicity.    Without limiting the provisions of, but subject to
the provisions of, Section 7 ("Confidentiality"), neither party will make any
public statement regarding the existence or the terms of this Agreement without
the other party's prior written approval, which may be withheld. Notwithstanding
the foregoing, the parties agree to jointly or simultaneously announce the
existence of this Agreement on the Effective Date, which announcement may
include quotes from each party's executives; provided, that if the parties are
unable to agree on the text of such press release, FairMarket shall nonetheless
have the right to issue a press release with respect to this Agreement in
accordance with and subject to the provisions of Section 7.2.

        11.6    No Agency.    The parties are independent contractors and shall
have no power or authority to assume or create any obligation or responsibility
on behalf of each other. This Agreement shall not be construed to create or
imply any partnership, agency or joint venture between FairMarket and eBay.

        11.8    Force Majeure.    Any delay in or failure of performance by
either party under this Agreement (other than eBay's payment obligations
hereunder) caused by any occurrence beyond the reasonable control of such party,
including but not limited to acts of God, power outages, wars and other
hostilities, terrorist acts, industrial disputes and governmental restrictions,
shall not be considered a breach of this Agreement and shall not give rise to a
Trigger Event under clause (a) of Section 10.2, and such performance shall be
excused, for the number of days such occurrence reasonably prevents performance,
but in no case s beyond one (1) month.

        11.9    Miscellaneous.    If any of the provisions of this Agreement are
held by to be unenforceable by a court or arbitrator, the remaining portions of
this Agreement shall remain in full force and effect. Any failure or delay by
either party to enforce any right under this Agreement shall not at any time
constitute a waiver of such right or any other right, shall not modify the
rights or obligations of either

14

--------------------------------------------------------------------------------


party under this Agreement, and shall not constitute a waiver of such right or
any other right in the future. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties. This
Agreement, including all Exhibits, the letter agreement of even date herewith
between the parties (the "Letter Agreement"), the Master Promotion Site
Agreement and the JDAs are the complete agreement between the parties with
respect to, and supersede all prior agreements and communications (written and
oral) regarding, the subject matter hereof. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

        WITNESS the due execution hereof effective as of the Effective Date.


EBAY INC.
 
FAIRMARKET, INC.
By:
 
/s/  BRIAN COWLEY      

--------------------------------------------------------------------------------

Name: Brian Cowley
Title: Vice President
 
By:
 
/s/  JANET SMITH      

--------------------------------------------------------------------------------

Name: Janet Smith
Title: Chief Financial Officer

15

--------------------------------------------------------------------------------
